Citation Nr: 9928943	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-15 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of VA home loan guaranty indebtedness 
in the amount of $29,784.86, plus accrued interest.


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1974.

This appeal arose from a March 1998 decision of the Committee 
on Waivers and Compromises of the Department of Veterans 
Affairs Regional Office in Oakland, California (the RO) which 
denied the veteran's request that home loan guaranty 
indebtedness in the amount of $29,784.86 be waived.



FINDINGS OF FACT

1.  In February 1989, the veteran and his spouse had four 
dependent children

2.  In February 1989, the veteran and his spouse completed 
and signed a mortgage application.  The section concerning 
dependents was left blank.  The mortgage application was 
subsequently approved by the lender.

3.  In April 1989, using documents supplied by the lender, 
including the February 1989 mortgage loan application, VA 
approved a home loan guaranty.  The VA loan analysis form 
specifically noted that the veteran and his spouse had no 
dependents.

4.  In May 1989, the veteran and his spouse purchased a home 
in Richmond, California using a mortgage loan which was 
guaranteed by VA.

5.  There was a default in the veteran's VA guaranteed loan 
necessitating, a foreclosure sale of the subject property 
which resulted in a loan guaranty indebtedness in the amount 
of $29,784.86, plus accrued interest.

6.  The veteran's actions in failing to inform the lender and 
VA of the fact that he had four dependent children 
objectively demonstrated an unfair dealing by one seeking to 
gain thereby at another's expense with knowledge of the 
likely consequences, and which resulted in a direct loss to 
the Government.


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA guaranteed loan. 38 U.S.C.A. § 
5302 (West 1991); 38 C.F.R. § 1.964(a) (1998).

2.  There was a showing of misrepresentation of a material 
fact on the part of the veteran in the creation of the loan 
guaranty debt and therefore there is a statutory bar to 
consideration of a waiver of the loan guaranty indebtedness.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.964, 
1.965(b)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks waiver of charged VA loan guaranty 
indebtedness in the amount of $29,784.86, plus accrued 
interest thereon.  In the interest of clarity, the Board 
initially will briefly review the factual background of this 
case.  The relevant law and VA regulations will then be 
discussed.  Finally, the Board will analyze the case and 
render a decision.

Factual Background

Of record in the veteran's file is a VA Form 21-686c, 
Declaration of Marital Status, dated November 1980, which 
listed three children (born in 1978, 1979 and 1980), along 
with birth certificates for these three children. 

In February 1989, the veteran and his spouse applied for a 
loan in order to purchase a house.  As part of the 
residential loan application, they provided certain personal 
information, such as age and marital status.  The loan 
application form provided space to list dependents; this was 
left blank.  The veteran and his spouse signed the 
application.  

The veteran applied for a VA home loan guaranty.  The March 
1989 loan application, along with other documentation, was 
reviewed by the lender and the RO.  In a VA Form 26-6393, 
Loan Analysis, dependents were stated to be "none".  This 
form was signed by D.Y., an employee of the lender.  The VA 
home loan guaranty was approved in April 1989.

In May 1989, after having secured a mortgage loan and VA loan 
guaranty, the veteran and his spouse purchased a house in 
Richmond, California for $113,500.  The property was secured 
by a deed of trust and deed of trust note.

The veteran's subsequent loan payment history was less than 
perfect, although he was able to keep up payments for a 
number of years with the forbearance of the lender.  The 
veteran went through bankruptcy proceedings, which were 
dismissed in June 1996.

Of record is a VA report of contact (VA Form 26-6715) dated 
October 1990.  The veteran evidently came to the RO to see if 
VA could assist him in bringing his home loan payments 
current.  The veteran told the VA employee that he and his 
wife had four children, ages 12, 11, 10 and 8.  The veteran 
stated that he had told the mortgage company about his four 
children.  

In a financial statement (VA Form 26-6807) dated in June 1991 
and signed by the veteran and his wife, two dependents, ages 
13 and 12, were listed.

Also of record is a December 1991 letter signed by D.Y. of 
the mortgage company.  She had evidently spoken to the 
original loan officer, B.H., and "he said he knew nothing of 
the dependents".  

The veteran finally defaulted on loan payments starting in 
October 1994.  The property was sold at foreclosure sale in 
May 1996.  The lender filed a claim under the loan guaranty, 
which was satisfied, in part, by VA.  Loan guaranty 
indebtedness of $29,784.86 was thereby created.

In August 1997, the veteran requested a waiver of the charged 
loan guaranty indebtedness.  In essence, he cited financial 
hardship as a basis for the requested waiver.  In an 
accompanying Financial Status Report, VA Form 26-1833, the 
veteran listed four dependents, ages 20, 18, 17 and 15.

In a March 1998 decision, the Committee on Waivers and 
Compromises of the RO denied the veteran's request for waiver 
of the loan guaranty indebtedness.  Although the Committee 
noted the discrepancy with respect to dependents in the 
original loan application, it found no fraud, 
misrepresentation or bad faith.  Wavier was denied on the 
basis of the standard of equity and good conscience.

After the veteran filed a Notice of Disagreement in April 
1998, the RO issued a Statement of the Case in July 1998.  
The denial was based on findings of misrepresentation of a 
material fact and bad faith, rather than the standard of 
equity and good conscience.  With respect to 
misrepresentation of a material fact and bad faith, the RO 
specifically referred to the veteran's failure to disclose on 
the loan application the fact that he and his spouse had four 
children.  Also cited as evidence of bad faith was the 
veteran's incurring an automobile loan of $25,100 in August 
1989 and continuing to live in the property after he 
discontinued making payments on it.  The RO pointed out that 
financial hardship could not be considered if there was a 
finding of misrepresentation and/or bad faith.

In October 1998, the veteran wrote to the RO to explain his 
position.  In essence, he stated that he signed the erroneous 
loan application on the advice of the loan officer, B.H., who 
informed him that it was "customary" to put zero dependents 
on a loan application.  The veteran also stated "I never 
distorted information because on all official VA documents I 
clearly stated that I have four children."  [emphasis added 
by the veteran]  Finally, the veteran stated that VA 
previously had on file information that the veteran had 
dependents and thus "should have been able to notice the 
inconsistencies" in the loan application when processing it.

Applicable Law and Regulation

The veteran has not challenged the validity of the debt now 
at issue.  Moreover, the Board has not identified any 
evidence which would indicate that the debt was improperly 
created or calculated.  See Schaper v. Derwinski, 1 Vet. App. 
430, 434 (1991).  Accordingly, the focus of the Board in this 
case will be on the law and regulations pertaining to waiver 
of the charged indebtedness.


The applicable regulations provide that any loan guaranty 
indebtedness of a veteran shall be waived only when the 
following factors are determined to exist: (1) following 
default there was a loss of the property which constituted 
security for the loan guaranteed, insured or made under 
Chapter 37 of Title 38 of the United States Code; (2) there 
is no indication of fraud, misrepresentation or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver; and (3) collection of such indebtedness 
would be against equity and good conscience.  38 U.S.C.A. § 
5302(b) (West 1991); 38 C.F.R. § 1.964 (1998).

Thus, a waiver of loan guaranty indebtedness may be 
authorized in a case in which collection of the debt would be 
against the standard of equity and good conscience. 38 
U.S.C.A. § 5302(b).  However, in determining whether a waiver 
of loan guaranty indebtedness may be granted, the Board must 
first address the issue of whether fraud, misrepresentation, 
or bad faith exists, any indication of which precludes 
consideration of waiver of recovery of the debt.  38 C.F.R. § 
1.965(b).  It should be emphasized that only one of the three 
elements (fraud, misrepresentation, or bad faith) need be 
shown to preclude consideration of waiver of recovery of the 
loan guaranty indebtedness.  38 U.S.C.A. § 5302(c).  

The provisions of 38 U.S.C.A. § 5302(c) prohibit the waiver 
of a debt where "...there exists in connection with the claim 
for such waiver an indication of fraud, misrepresentation, or 
bad faith on the part of the person or persons having an 
interest in obtaining a waiver...."  Similarly, 38 C.F.R. § 
1.965(b) (1998) provides that the granting of a waiver will 
be precluded upon a finding of "(1) fraud or 
misrepresentation of a material fact, (2) bad faith, or (3) 
lack of good faith."  In other words, a finding that an 
appellant committed fraud, misrepresentation of a material 
fact, or bad faith in connection with his receipt of VA 
benefits precludes the grant of a waiver of recovery of the 
overpayment.  38 U.S.C.A. § 5302(c); see also Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  This parallels the 
"clean hands" doctrine familiar in equity cases: only if 
the appellant is free from all taint of fraud in connection 
with his claim for benefits may waiver on account of "equity 
and good conscience" be considered.  See Farless v. 
Derwinski, 2 Vet. App. 555 (1992).

Misrepresentation of a material fact

"Misrepresentation of a material fact" is not explicitly 
defined in the law or VA regulations.  "Misrepresentation" is 
defined as follows, in general:

"Any manifestation by words or other conduct by one person to 
another that, under the circumstances, amounts to an 
assertion not in accordance with the fact . . . .  That 
which, if accepted, leads the mind to an apprehension of a 
condition other and different from that which exists.  
Colloquially, it is understood to mean a statement meant to 
deceive or mislead."  Black's Law Dictionary, 1001 (6th ed., 
1990).

According to VA regulations, misrepresentation must be more 
than non-willful or mere inadvertence.  38 C.F.R. § 1.962(b) 
(1994).  Under VA guidelines, in order to establish 
misrepresentation, VA must determine that there was willful
misrepresentation of a material fact on the part of the 
debtor, or willful failure to disclose a material fact, with 
the intent of obtaining a VA benefit.  In addition, it must 
be shown that the willful intent to misrepresent or willful 
failure to disclose was done with the knowledge that such 
misrepresentation would result in the erroneous award of a VA 
benefit.  Veterans Benefits Administration (VBA) Circular No. 
20-90-5 (February 12, 1990).

Bad faith

There has been a change regarding the definition of bad faith 
as a result of a precedent decision of the Court of Appeals 
for Veterans Claims (Court), Richards v. Brown, 9 Vet. App. 
255 (1996).  The phrase "bad faith" was defined in VBA 
CIRCULAR 20-90-5 as a ". . . willful intention on the part of 
the claimant to seek an unfair advantage or to neglect or 
refuse to fulfill some duty or contractual obligation."  
Richards v. Brown invalidated the use of the above- cited 
emphasized phrase as an appropriate basis for a bad faith 
determination.  In Richards, the Court stated, ". . . the 
operative language in 38 C.F.R. § 1.965(b)(2) limits bad 
faith to cases in which there is an intent to seek an unfair 
advantage, the same test as only one of the two alternative 
tests provided for under the VA CIRCULAR [20-90-5]." 
Richards, 9 Vet. App. 255, 257.  Thus, the Court held that 
the use of the phrase "neglect or refuse to fulfill some duty 
or contractual obligation" found in VA CIR. 20-90-5 was, ". . 
. inconsistent with the regulation [and therefore] cannot be 
an appropriate basis for a bad faith determination."  
Richards, 9 Vet. App. at 258.

Under the law as it currently stands, "bad faith" is defined 
as "unfair or deceptive dealing by one who seeks to gain 
thereby at another's expense.  Thus, a debtor's conduct in 
connection with a debt arising from participation in VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b) (1997); Richards v. 
Brown, 9 Vet. App. 255, 257 (1996).

In a decision rendered prior to Richards, the Court held that 
a determination of bad faith is based on the circumstances 
which led to the overpayment, and the actions or omissions 
with respect to reporting the overpayment, as indicated by 
the evidence of record.  See East v. Brown, 8 Vet. App. 34, 
40 (1995).  Also providing some additional guidance in this 
case, 38 C.F.R. § 1.962(b) (1998) includes the explanation: 
"the misrepresentation must be more than non-willful or mere 
inadvertence."

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As described above, most of the facts in this case are not in 
substantial dispute.  The veteran acknowledges that he 
knowingly signed a mortgage loan application in which no 
dependents were listed, even though he and his wife had four 
young children at the time.  The mortgage loan was approved, 
and the mortgage company forwarded the loan application to 
VA, which became a basis, at least in part, of VA approval of 
a home loan guaranty with respect to the veteran.  The 
veteran eventually defaulted on the mortgage loan, the 
property was foreclosed upon and was sold at foreclosure 
sale, resulting in a loss to the lender.  The lender filed a 
claim under the VA loan guaranty.  The resulting debt 
incurred by VA was charged to the veteran, who now seeks 
waiver of that debt, claiming financial hardship.  The RO 
denied the veteran's request for waiver, citing 
misrepresentation of a material fact and bad faith on his 
part.

As indicated in the law and regulations section above, waiver 
of indebtedness may not be considered when fraud, 
misrepresentation of a material fact and/or bad faith are 
found to exist.  In this case, there is no allegation of 
fraud, so the Board's inquiry will be limited to 
misrepresentation of a material fact and bad faith.

The veteran does not deny signing a loan application which 
contains a significant piece of misinformation in that he 
indicated that he and his spouse had no dependents when in 
fact they had four young children.   It is impossible to 
conceive that the veteran could not know that such 
information would be a significant factor in determinations 
made by the lender and VA in connection with their approvals 
of his mortgage loan application and his VA loan guaranty 
application.

As an excuse, the veteran states that he received bad advice 
from the loan officer.  According to December 1991 letter 
from the mortgage company to VA, the loan officer denied 
knowing of the veteran's dependents.  Whether this is true or 
not, in the opinion of the Board, makes little difference.  
The fact of the matter is that the veteran knew that he and 
his wife had four dependents and they deliberately signed the 
loan application which indicated or implied that they had 
none.  The Board believes that such constitutes 
misrepresentation of a material fact and bad faith as those 
terms are applied in the context of VA law and regulations.  
That is, one can reasonably impute an intent to deceive from 
this omission.  The veteran and his wife were, or should have 
been, well aware of the impact that the disclosure of four 
minor children may have had on approval decisions by the 
lender and VA.  The deliberate omission of such information, 
whether at the behest of the loan officer or not, 
demonstrates an intention on the veteran's part to seek an 
unfair advantage.  See Richards and East, supra.

The Board also cannot help but notice that, contrary to the 
veteran's recent statement that "I never distorted 
information because on all official VA documents I clearly 
stated that I have four children.", the financial statement 
(VA Form 26-6807) dated in June 1991 and signed by the 
veteran listed only two dependents, not four.

The veteran has also contended that VA had the correct 
information elsewhere on file and thus should have been able 
to determine that the February 1989 loan application was 
incorrect.  It is clear that the veteran's claims folder 
contained information dating from 1980, including birth 
certificates, pertaining to the veteran's three eldest 
children.  However, this did not relieve the veteran of the 
obligation of accurately reporting such information on the 
loan application.  It is somewhat disingenuous on the part of 
the veteran to omit crucial information from a document which 
was to be presented to VA and then to allege that VA was 
remiss in not double-checking the information.  Accordingly, 
the Board finds little merit in this argument.

The Board also notes in passing that it rejects certain bases 
relied upon by the RO for its finding of misrepresentation 
and bad faith, namely the veteran's obtaining an automobile 
loan shortly after he settled on the house and living in the 
house after default.  Such matters properly fit under the 
standard of equity and good conscience, namely fault of the 
debtor and unjust enrichment, respectively.  These matters 
cannot be addressed if misrepresentation of a material fact 
and bad faith are found to exist.  See 38 C.F.R. § 1.965.  As 
indicated above, the February 1989 loan application alone 
constitutes misrepresentation and bad faith on the part of  
the veteran and is dispositive in this case.

In summary, a clear preponderance of the evidence of record 
objectively demonstrates that the veteran's intentional 
actions which gave rise to the loan guaranty indebtedness at 
issue constitute misrepresentation of a material fact and bad 
faith under the definitions in 38 C.F.R. §§ 1.962(b) 
and 1.965(b).  That is, the veteran's actions demonstrated 
unfair and deceptive dealing and evinced an intent to seek an 
unfair advantage.  Misrepresentation of a material fact and 
bad faith in the creation of the loan guaranty indebtedness 
precludes consideration of waiver of that indebtedness as a 
matter of law.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.964, 
1.965.  For the reasons and bases stated above, therefore, 
the veteran's request for waiver of loan guaranty 
indebtedness is denied.


ORDER

Entitlement to waiver of recovery of the loan guaranty 
indebtedness in the amount of $29,784.86, plus accrued 
interest, is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  The Board notes that the veteran did not affirmatively state that he had no children; rather, he left the 
pertinent portions of the loan application blank.  The Board sees little difference between such omission and 
commission in the context of misrepresentation of a material fact and bad faith.  It is clear from the law, 
regulations and VA guidance on the subject that willful failure to disclose a significant fact with the intent to 
mislead is tantamount to making a false statement.

